EXHIBIT 10.3.1
 
First Addendum to the Amended and Restated Technology License Agreement
 
between
 
The Research Foundation for State University of New York
 
for and on behalf of University at Buffalo
 
and
 
Donald D. Hickey, M.D.
 
and
 
 Clas E. Lundgren, M.D., Ph.D.
 
and
 
Scivanta Medical Corporation
 
This First Addendum (this “First Addendum”) to the Amended and Restated
Technology License Agreement, entered into as of the 14th day of March, 2013
(the “First Addendum Effective Date”), is by and among The Research Foundation
for State University of New York, for and on behalf of University at Buffalo, a
non-profit corporation organized and existing under the laws of the State of New
York (the “Foundation”), Donald D. Hickey, M.D. (“Hickey”), Clas E. Lundgren,
M.D., Ph.D. (a/k/a Claes Lundgren and referenced herein as “Lundgren”) and
Scivanta Medical Corporation (formerly Medi-Hut Co., Inc.), a corporation duly
organized under the laws of the State of Nevada, and having its principal place
of business at 215 Morris Avenue, Spring Lake, New Jersey 07762
(“Licensee”).  Foundation, Hickey and Lundgren will be collectively referenced
herein as “Licensor.”  Capitalized terms used herein, but not otherwise defined
herein, shall have such meanings as given to such terms in the Technology
License Agreement, as such term is defined below.
 
WHEREAS, Licensor and Licensee entered into an exclusive Amended and Restated
Technology License Agreement on February 14, 2011 (the “Technology License
Agreement”), to facilitate the development and commercialization of certain
technology owned by Licensor so that this technology may be utilized to the
fullest extent for the benefit of Licensee, Licensor, the inventor(s) and the
public; and
 
WHEREAS, Licensor and Licensee desire to modify the Technology License Agreement
for the mutual benefit of both parties;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
1.           The modifications of the Technology License Agreement herein will
be effective as of the First Addendum Effective Date and will remain in effect
for the duration of the Technology License Agreement unless further modified in
writing by the parties hereto.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Section 2.7 will be added to the Technology License Agreement as
follows:


2.7           Intellectual Property Assignment.  Concurrent with the execution
of the First Addendum, Licensee will execute an intellectual property assignment
to Licensor of any and all Licensee Improvements made, conceived, reduced to
practice or fixed in a tangible medium by Licensee or its consultants, suppliers
or contractors at any time after the 10th day of November, 2006.  Thereafter
such intellectual property will be considered Licensor Technology under the
Technology License Agreement.
 
3.           Section 3.10 of the Technology License Agreement is hereby deleted
in its entirety and replaced with the following:
 
3.10         Cash Payment.  Licensee will pay Hickey a first cash payment of
$50,000 on or before a date that is thirty (30) days after the closing of any
single financing round of at least $3,000,000 or any series of financing rounds
within a six (6) month period totaling at least $3,000,000.  Licensee will pay
Hickey a second cash payment of $55,000 on or before the date that is thirty
(30) days after the first commercial sale of a Licensed Product by the
Licensee.  If the Licensee fails to make the payment pursuant to this Section
3.10 on or before the due date, then interest will accrue on any outstanding
balance at a rate that is equal to the lesser of the maximum rate allowed by law
or 1.5% per month.


4.           Section 3.12 will be added to the Technology License Agreement as
follows:
 
3.12         Second Stock Grant.  Licensee will issue shares of Common Stock to
the Licensor equal to $130,000 on the date the Company files for approval to
market and sell a Licensed Product in a Major Market Country (defined
below).  The number of shares of Common Stock to be issued to the Licensor will
be calculated based on the Market Price of the Common Stock.  The Market Price
is the closing price of the Common Stock on the domestic securities market on
which the Common Stock may at the time be listed, averaged over a period of ten
(10) trading days in which the stock traded immediately preceding the day as of
which the “Market Price” is being determined.  The shares of Common Stock to be
issued to the Licensor shall be allocated as follows: (a) 57% to the Foundation;
(b) 23% to Hickey; and (c) 20% to Lundgren.  Each certificate representing the
shares of Common Stock to be issued pursuant to this Section 3.12 will contain a
restrictive legend on transfer and the Licensee has no obligation to register
any of the shares of Common Stock under the Securities Act of 1933.
 
5.           Section 3.13 will be added to the Technology License Agreement as
follows:
 
3.13         Third Stock Grant.  Licensee will issue shares of Common Stock to
the Licensor equal to $160,000 on the date of the Company receives approval to
market and sell a Licensed Product in a Major Market Country.  The number of
shares of Common Stock to be issued to the Licensor will be calculated based on
the Market Price of the Common Stock.  The shares of Common Stock to be issued
to the Licensor shall be allocated as follows: (a) 57% to the Foundation; (b)
23% to Hickey; and (c) 20% to Lundgren.  Each certificate representing the
shares of Common Stock to be issued pursuant to this Section 3.12 will contain a
restrictive legend on transfer and the Licensee has no obligation to register
any of the shares of Common Stock under the Securities Act of 1933.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Section 4.1 of the Technology License Agreement is hereby deleted
in its entirety and replaced with the following:
 
4.1           Licensee will use commercially reasonable efforts to commercialize
and market Licensed Products as soon as practicable and in accordance with the
milestone events set forth herein.  For purposes of this Agreement, the U.S., EU
member countries, India, China, Brazil or Russia will be referred to
individually as a “Major Market Country” or in groups of two or more as “Major
Market Countries”.


7.           Section 4.2 of the Technology License Agreement is hereby deleted
in its entirety and replaced with the following:


4.2           Unless there is “good reason” that such milestones cannot be
reached with commercially reasonable efforts, Licensee undertakes to reach the
following milestones in the timeframes set forth below:
 
 
(a)
On or before December 31, 2014, Licensee will, on its own or through a
Sublicensee, commence a human clinical trial in at least one Major Market
Country.

 
 
(b)
On or before December 31, 2016, Licensee will, on its own or through a
Sublicensee, make a first commercial sale in at least two Major Market
Countries.

 
 
(c)
Within twenty-four (24) months of completing the due diligence milestone in
Section 4.2 (b) (i.e. making a first commercial sale in at least two Major
Market Countries) Licensee will, on its own or through a Sublicensee, make a
first commercial sale in at least two additional Major Market Countries.



As used herein, the term “good reason” will include:
 
 
1.
Events of force majeure bearing on the ability of Licensee to make, use or sell
the device in the respective jurisdiction(s), including, but not limited to,
unavailability of raw materials, commercial embargo, custom restrictions, state
of war or similar political conflicts;

 
 
2.
The performance of the device in such a fashion that it is deemed to be
dangerous or to incur undo risk for the user or patient or is medically
unreliable;

 
 
3.
A determination by a governmental agency that the device will require clinical
trials that reasonably cannot be completed before the milestone is reached;

 
 
4.
A challenge, claim, suit or interference to the Patent Rights or division of a
patent that raises a significant commercial risk unless resolved;

 
 
3

--------------------------------------------------------------------------------

 
 
 
5.
A determination that the device will require the filing of a PMA (by FDA in the
U.S., or by similar determination by a governing agency in another jurisdiction)
or that FDA has amended the requirements for approval as a 510(k) device;

 
 
6.
The revelation of facts concerning the state of development of the device, the
clinical or biological results pertaining thereto, the ownership of the device
or other significant facts bearing on the commercial viability of the device,
which are contrary to or in conflict with the statements and/or representations
of the Licensor or its agents concerning the device; or

 
 
7.
Adverse events or other clinical results suggesting a change in design or
manufacture.

 
Except with respect to the occurrence of the events set forth in either 4 or 6
above, in the event of failure to meet the milestones for “good reason”,
Licensee and Licensor will negotiate in good faith to amend the milestones,
taking into account the “good reason” event that has occurred, in order to
establish a revised set of commercially reasonable milestones and timeframes to
be met by Licensee going forward.


In the event that: (i) a challenge, claim, suit interference to the Patent
Rights that raises a significant commercial risk unless resolved, or is
incapable of being resolved, or (ii) the revelation of facts concerning the
state of development of the device, the clinical or biological results
pertaining thereto, the ownership of the device or other significant facts
bearing on the commercial viability of the device, which are contrary to or in
conflict with the statements and/or representations of the Licensor or its
agents concerning the device, Licensee will have the right to terminate this
Agreement in accordance with Section 10.3.


8.           Section 4.3 of the Technology License Agreement is hereby deleted
in its entirety and replaced with the following:


4.3           The Foundation (on behalf of the Licensors) will have the right to
request a quarterly meeting with the Licensee, including as appropriate
representatives from each of the catheter, software, hardware and clinical trial
vendors involved in the development and testing of Licensed Products, to brief
the Licensors on the status of product development and related clinical trials
for the Licensed Product.  The meetings will be conducted via
teleconference.  This right of the Licensors will expire upon the Licensee’s
submission of an application for approval of the Licensed Product to the FDA.


9.           Section 4.4 of the Technology License Agreement is hereby deleted
in its entirety and replaced with the following:
 
4.4           The Foundation is granted the right to have one person receive all
written information provided to the Licensee’s board of directors, in
conjunction with a meeting of the Licensee’s board of directors, which pertains
to the Licensed Products.  The person designated by the Foundation will be
subject to the approval of the Licensee, which approval will not be unreasonably
withheld.  The Licensee approves Jeffrey A. Dunbar, or his successor at the
Foundation, as the Foundation’s designee to receive the information.  This right
of the Foundation will expire upon the Licensee receiving FDA approval to market
the Licensed Product in the U.S.
 
10.         Other than as specifically modified in this First Addendum, all
other terms, conditions and covenants of the Technology License Agreement shall
remain in full force and effect.
 
----SIGNATURE PAGE FOLLOWS----
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this First Addendum, effective as of the First Addendum
Effective Date.
 
SCIVANTA MEDICAL CORPORATION
   
THE RESEARCH FOUNDATION FOR STATE UNIVERSITY OF NEW YORK
                   
By:
/s/ David R. LaVance
   
By:
/s/ Woodrow W. Maggard
     
David R. LaVance
 
 
 
Woodrow W. Maggard
                    Title:
President and Chief Executive Officer
    Title:
Associate Vice Provost, STOR
                   
DONALD D. HICKEY, M.D.
   
CLAS E. LUNDGREN, M.D., Ph.D.
                 
By:
/s/ Donald D. Hickey
   
By:
/s/ Clas E. Lundgren
     
Donald D. Hickey, M.D.
     
Clas E. Lundgren, M.D., Ph.D.
   

 
 
5

--------------------------------------------------------------------------------